Citation Nr: 1105434	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as due to herbicide exposure or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

In an April 2010 decision, the Board denied the Veteran's claim.  
The Veteran thereafter appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 2010 
Order, the Court granted a Joint Motion for Remand, vacated the 
April 2010 Board decision, and remanded the matter for 
readjudication consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has diabetes mellitus at least in 
part as a result of exposure to herbicides while stationed on 
Johnston Island in the Pacific Ocean.  The Joint Motion indicates 
that the Veteran had furnished sufficient information to warrant 
a U.S. Army and Joint Services Records Research Center (JSRRC) to 
attempt to verify his alleged exposure to herbicides as on 
Johnston Island from September 27, 1971 to March 30, 1972.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the JSRRC attempt 
to verify whether the Veteran had any 
herbicide exposure on Johnston Island from 
September 27, 1971, to March 30, 1972.

2.  After completing the required actions, 
and after conducting any additional 
development necessary based on the 
information obtained, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a SSOC and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


